Opinion by
Beaver, J.,
In an action of assumpsit a case stated is agreed upon to determine the liability of the county for certain supplies purchased by the prothonotary for use in his office. It is admitted that the liability, if any, arises under the act of June 18, 1895, which is an amendment of an act entitled “ An act to authorize and require the county commissioners of the several counties of this commonwealth to furnish supplies and fuel for certain county offices,” approved April 25, 1889. No question is raised as to the jurisdiction of the court or to the form of the action. An itemized bill of each article purchased by the prothonotary is contained in the case stated and it is therein admitted, “ that all of said stationery was actually used in the transaction of the business of said office and was necessary and required for the transaction of the same.”
The only assignment of error is that “ the judgment entered in this case in favor of the plaintiff is erroneous,” and the only ground of error, as appears in the argument of the appellant, is that certain blanks used in the prothonotary’s office and purchased by him from sundry persons are not included under the word “ stationery.” It is somewhat significant that the third, fourth and fifth paragraphs of the case stated apply the term “ stationery ” to the articles contained in the bill. It is also admitted that the paper upon which the blanks were printed is stationery and would be properly chargeable to the county, but because they have been passed through a printing press and labor has been bestowed upon them by the printer, that they cease to be stationery, and might more properly be termed “printed supplies.” It will hardly be denied that letter heads are stationery and yet they have gone through the hands of the printer. Printed blanks are recognized by the legal profession and furnished by dealers as a form of legal stationery and should be, it seems to us, covered by the word “ stationery,” in the act of assembly referred to. The word itself has not received judicial interpretation at the hands of either of the appellate courts *343of Pennsylvania but, under similar statutes in other states, it has been held that articles of stationery necessary for the offices of the respective courts include printed blanks: Knox County v. Arms, 22 Ill. 175; Commissioners’ Court of Pike Co. v. Goldthwaite, 35 Ala. 704. In the latter case the Supreme Court held that a legislative interpretation of the word by which blanks were characterized as stationery influenced the decision. The blank paper upon which a summons or subpoena or other ordinary form in use in the prothonotary’s office is written, and the pen and ink with which it is written, would undoubtedly be stationery in the strict sense in which the appellant seeks to limit the furnishing of such supplies, and this is admitted; but it is claimed that anything beyond this is unwarranted and contrary to the provisions of the statute. This is a narrow interpretation of the act. The thought of the legislature, as contained in the title of the original act, as well as in the text of the supplement thereto, would seem to indicate that all supplies necessary for the conduct of the public business of the several county offices should be furnished at the expense of the county. The public is interested in the dispatch of the business of the several public offices referred to, and the blank forms necessary to conduct it materially aid therein.
The difficulty which the appellant found in using, in the case stated, any other term than “ stationery ” for the several items contained in the plaintiff’s bill, is an unconscious admission of the plaintiff’s contention. We are of opinion that the court below properly interpreted the statute under which the plaintiff claims compensation for the purchases made by him for use in his office.
Judgment affirmed.